Title: General Orders, 22 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Wednesday March 22nd [1780]
            Parole Emancipation—  C. Signs Epicene. Epigram—
          
          Two or three Coopers from each regiment in camp, if there are such, to be sent early tomorrow morning to the provision Magazine in Morristown to assist in repairing barrels and repacking salt provisions.
          By a General Court-Martial of the line held by order of His Excellency the Commander in Chief, February the 16th Colonel Humpton President.
          Lieutenant Colonel Howard of the Maryland line was tried on the following charges.
          First—“Disobedience of orders of the 17th 18th & 24th days of January in point of cantoning the battalion or detachment under his care and command and not parading the battalion and remaining with it, or otherwise having it in a state and condition fit for action, agreeable to the orders given him on the evening of the 30th of January for that purpose.[”]
          Secondly—“For neglect of duty in not furnishing the morning reports and weekly returns of his battalion at the time ordered and in a correct military manner.[”]
          Thirdly—“For unjustifiable orders or returns, signed by himself on the Issuing Commissary,” and plead not guilty.
          The Court having considered the several charges against Lieutenant Colonel Howard and the evidence are of opinion, That he is not guilty of disobedience of the several orders specified in the 1st charge with respect to the cantoning the battalion or detachment under his command or of either of them—They are of opinion that he is guilty of disobedience of orders in not having his battalion paraded the evening of the 30th of January, and not remaining with the part that was paraded, and in not having it in a state and condition fit for action, which they

consider as a breach of that part of section 2nd article 5th of the rules & articles of war which respects a disobedience of orders.
          With respect to the 2nd charge, it appears to the court that no neglect of duty can be imputed to Lieut. Col. Howard relative to the returns of his battalion not coming in at the time ordered; but they are of opinion that in general the reports he furnished were incorrect and unmilitary which they consider as a breach of article 5th section 18th of the Rules and Articles of War.
          With respect to the last charge, it appears to the Court that Lieut. Col. Howard while he was on the lines, drew an order on the Issuing Commissary for rum for the officers of his battalion: That in many orders on the Issuing Commissary for provisions for his battalion he included many waiters on officers who had no arms and were not included in the returns of the detachment made to the commanding officer; In these instances the Court are of opinion that Lieut. Colonel Howard’s conduct was unjustifiable and a breach of article 5th section 18th of the Rules and Articles of War.
          The Court do sentence Lieut. Colonel Howard to be reprimanded in general orders.
          The Commander in Chief approves the opinion of the Court in the instances in which they acquit Lieut. Colonel Howard, but painful as it is to him at all times to differ from a Court Martial in sentiment, he cannot concur with them in opinion where they find him guilty of disobedience of orders in not parading his battalion and not remaining with the part that was paraded, and in not having it in a condition fit for action—From the evidence and a comparative view of the circumstances of time—extent of cantonment—men on duty—the number of them actually on parade when he was arrested with the amount of his battalion—the extreme severity of the weather at that period and other matters which occur in the proceedings; it appears to the General that Lieutenant Colonel Howard endeavored to have his battalion paraded as soon as it could be done, and that although the whole number of his men, not on other duty or sick might not have been paraded at any time during the evening of the alarm, the failure did not proceed from any neglect or want of care on his part and might be well ascribed, both as to delay, and the deficiency of the men, to some of the causes mentioned above.
          Neither does it appear to the General that Lieut. Col. Howard can be considered as having been absent from the men paraded as he was never farther than his quarters, which were quite contiguous to the parade—and this it seems while the men were walking the parade to keep themselves warm, and after stacking their arms, in consequence

of orders delivered by Lieutenant Duff who acted as Adjutant, and who said he had received the permission from Colonel Hazen.
          Nor does the General find, from any evidence in the course of the trial that the men were in a condition unfit for action; Their walking the parade and stacking their arms to warm themselves seem to have been justified by the severity of the weather and the explicit permission delivered by Mr Duff.
          Lieut. Col. Howard was wrong in drawing an order on the Issuing Commissary for rum for the officers of his battalion, tho’ the quantity was not considerable—Their supply or whatever they drew of this article should have been in common with the officers of the other battalions & the effect of an order from Colonel Hazen who commanded the detachment; And as the object of returns is to preserve system and order and to operate in many cases as mutual checks, Lieut. Col. Howard should have made a perfect correspondence between his battalion and provision returns by an explanatory note or remark with respect to the waiters drawn for in the latter and who were not comprehended in the former.
          Lieut. Col. Howard’s defence respecting reports, is not entirely satisfactory, as they ought to have been accompanied with the necessary remarks without which they were incorrect.
          He is released from his arrest.
          The General Court Martial of the line whereof Colonel Humpton is President is dissolved.
        